Case 1:21-cv-21869-JEM Document 1 Entered on FLSD Docket 05/19/2021 Page 1 of 12




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                                  Case No.

  VENUS CONCEPT USA INC., a
  Delaware corporation,

           Plaintiff,
  v.

  WILSON GOMER MD PROFESSIONAL
  MEDICAL CORPORATION
  a California Corporation and
  WILSON GOMER
  individually,

        Defendants.
  ___________________________________/

                                               COMPLAINT

           The Plaintiff, VENUS CONCEPT USA INC. (“Plaintiff”), by and through the undersigned

  counsel, hereby files the instant Complaint against the Defendants, WILSON GOMER MD

  PROFESSIONAL MEDICAL CORPORATION (“Gomer MD”) and WILSON GOMER

  (“Gomer”) (collectively, the “Defendants”), for damages and equitable relief and, as grounds

  therefore, states, asserts, and alleges as follows:

                                      JURISDICTION AND VENUE

           1.        This is an action for damages and other related relief that exceeds Seventy-Five

  Thousand and 00/100 ($75,000.00) Dollars, exclusive of interest, costs, and attorneys’ fees.

           2.        This Court has subject matter jurisdiction pursuant to 28 U.S.C.§ 1332 on the basis

  of the amount in controversy exceeding Seventy-Five Thousand and 00/100 ($75,000.00) Dollars

  and the Plaintiff and Defendants being citizens of different States as outlined below.




  4827-1383-3193.1
Case 1:21-cv-21869-JEM Document 1 Entered on FLSD Docket 05/19/2021 Page 2 of 12




           3.        Venue is proper in the Southern District of Florida since the parties agreed to

  litigate their claims in Miami-Dade County, Florida pursuant to the Subscription Agreement that

  are subject to this action.

           4.        Plaintiff is a Delaware corporation conducting business in Miami-Dade County,

  Florida and with its principal place of business located in Florida.

           5.        Gomer MD is a corporation in San Bernardino, California.

           6.        Gomer is a sui juris individual over the age of eighteen (18) who resides in

  California and is the owner of Gomer MD and conducted business in San Bernardino, California

  and who has guaranteed the performance of Gomer MD’s obligations under the Subscription

  Agreement that is the subject of this action.

                                         Introductory Statement

           7.        Plaintiff is a medical aesthetic device company in the business of developing,

  commercializing and delivering minimally invasive and non-invasive medical aesthetic and hair

  restoration technologies and devices to its consumers, such as the Defendants. In or around

  September 2019, Plaintiff provided and delivered its “Venus Versa” system, as well as additional

  supplies and goods to the Defendants, to which the Defendants received and accepted. As is

  explained in greater detail below, the Defendants failed to provide Plaintiff the benefit of their

  bargain and have failed to adequately compensate Plaintiff the reasonable value of the goods and

  services the Defendants have received, accepted, and enjoyed.

                                      GENERAL ALLEGATIONS

           8.        Plaintiff and Gomer MD entered into and executed the “Subscription Agreement”

  dated September 26, 20019 (“Subscription Agreement”) whereby Plaintiff promised to deliver

  certain medical aesthetic device(s), supplies and services (collectively the “Goods”) in




  4827-1383-3193.1
Case 1:21-cv-21869-JEM Document 1 Entered on FLSD Docket 05/19/2021 Page 3 of 12




  consideration for Gomer MD’s promise to pay the “Aggregate Amount” of Eighty-Nine Thousand

  Five Hundred and 00/100 ($89,500.00) Dollars in certain monthly installments listed in the

  Subscription Agreement. A true and correct copy of the Subscription Agreement is attached hereto

  as Exhibit “A” and is incorporated into, adopted, and made a part hereof through this reference.

           9.        On the same day as the execution of the Subscription Agreement, Gomer executed

  and delivered a Guaranty to Plaintiff (“Guaranty”), wherein Gomer guaranteed the full payment

  and punctual performance of all obligations of Gomer MD under the Subscription Agreement. A

  true and correct copy of the Guaranty is included within the Subscription Agreement attached

  hereto and incorporated within Exhibit “A”.

           10.       Plaintiff delivered all supplies and materials listed in the Subscription Agreement

  to the Defendants, to which the Defendants received and accepted.

           11.       Pursuant to the terms of the Subscription Agreement, the Defendants owe the

  Plaintiff, an aggregate amount of One Hundred Two Thousand Six Hundred Ninety-Four and

  23/100 ($102,694.23) Dollars consisting of the remaining value of the Subscription Agreement,

  plus interest due on all amounts past due at a rate of eighteen (18%) percent per annum,

  compounded monthly which has accrued since March 25, 2020.

           12.       The Defendants’ failure to make any of the requisite payments due and owing since

  March 25, 2020 constitutes an event of “Default” under the Subscription Agreement. See

  Subscription Agreement, § 13.a. (“Each of the following is a material default by [the Defendants]:

  The [Defendants] fail[] to make any payment or pay any other amounts due under this Agreement

  . . . within ten (10) days after the same is due and payable[.]”).

           13.       Upon the happening of a Default, the Subscription Agreement allows for and

  provides Plaintiff with the right to immediately terminate same and to accelerate any and all




  4827-1383-3193.1
Case 1:21-cv-21869-JEM Document 1 Entered on FLSD Docket 05/19/2021 Page 4 of 12




  payments remaining under the Subscription Agreement that would not have otherwise been due

  and owing but for the Default:

                     14. Effect of Default – In the event of any Default, [Plaintiff] may
                     take any one of the following actions (separately or cumulatively):
                     (i) terminate this Agreement with immediate effect and in such case
                     the provisions of Section 15 below shall apply . . .

                     15. Effect of Termination or Expiration – In the event of
                     termination or expiration of this Agreement, the following shall
                     apply:

                     The [Defendants] shall pay forthwith (without notice) to [Plaintiff]
                     as liquidated damages, and not as a penalty, an amount . . . equal to
                     the aggregate of:

                            (i) Unpaid payments and other amounts payable hereunder
                            and unpaid as of the date of Default [(i.e., March 25,
                            2020)], and

                            (ii) The unpaid value of:

                                    (A) Any remaining Monthly Installment payable
                                    from the date of Default, and

                                    (B) Amounts otherwise           payable    under    the
                                    Agreement, and

                            (iii) Any Enforcement Costs [(which include “all costs and
                            expenses in respect of collection, legal fees, repossession,
                            repair of System, enforcement of [Plaintiff’s] rights or
                            remedies, sale[,] or re-lease costs or other realization costs)]
                            incurred by [Plaintiff], and

                            (iv) Interest thereon [(at the rate of eighteen percent (18%)
                            per annum)] from the date of the Default [(i.e., March 25,
                            2020)] until payment in full.

  Subscription Agreement, §§ 14-15 (emphasis added).

           14.       In connection with the above-quoted language, and because the Defendants

  defaulted by failing to pay all amounts due by their respective due dates or any time thereafter, the

  Plaintiff, by and through the undersigned counsel, delivered a Notice of Termination dated May



  4827-1383-3193.1
Case 1:21-cv-21869-JEM Document 1 Entered on FLSD Docket 05/19/2021 Page 5 of 12




  12, 2021 to the Defendants terminating the Subscription Agreement and demanding payment of

  any and all amounts due under same, including interest, costs, and attorneys’ fees, as is allowable

  under the clear and unambiguous language of the Subscription Agreement (“Notice of

  Termination”). A true and correct copy of the Notice of Termination is attached hereto as Exhibit

  “B” and is incorporated into, adopted, and made a part hereof through this reference.

           15.       As of May 12, 2021, the Defendants — jointly and severally — owe Plaintiff: One

  Hundred Two Thousand Six Hundred Ninety-Four and 23/100 ($102,694.23) Dollars, consisting

  of the remaining value of the Subscription Agreement, plus interest due on all amounts past due at

  a rate of eighteen (18%) percent per annum, compounded monthly which has accrued since March

  25, 2020.

           16.       All conditions precedent to filing this action have been met by Plaintiff or have

  otherwise been waived or excused by the Defendants.

           17.       Plaintiff has retained the undersigned counsel to bring this action and has agreed to

  pay a reasonable fee for said attorneys’ fees and costs; and Plaintiff is entitled to recover its

  attorneys’ fees, costs, and expenses for bringing this action.

                                 COUNT I – BREACH OF CONTRACT

           18.       Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

  contained in paragraphs one (1) through seventeen (17) as if set forth at length herein.

           19.       This is an action against the Defendants, jointly and severally, for breach of the

  Subscription Agreement.

           20.       Plaintiff and the Defendants entered into and executed the Subscription Agreement.

           21.       Plaintiff fully performed under the Subscription Agreement by providing the

  Defendants with the Goods.




  4827-1383-3193.1
Case 1:21-cv-21869-JEM Document 1 Entered on FLSD Docket 05/19/2021 Page 6 of 12




           22.       The Defendants have defaulted under and materially breached the Subscription

  Agreement by failing and refusing to pay the remaining amounts due and owing to Plaintiff

  pursuant to same.

           23.       Plaintiff has suffered damages as a result of the Defendants’ material breach of the

  Subscription Agreement.

           24.       Defendants owe the Plaintiff, an aggregate amount of One Hundred Two Thousand

  Six Hundred Ninety-Four and 23/100 ($102,694.23) Dollars consisting of the remaining value of

  the Subscription Agreement, plus interest due on all amounts past due at a rate of eighteen (18%)

  percent per annum, compounded monthly which has accrued since March 25, 2020.

           WHEREFORE, the Plaintiff, VENUS CONCEPT USA INC., respectfully requests and

  hereby demands judgment for liquidated damages in the sum of One Hundred Two Thousand Six

  Hundred Ninety-Four and 23/100 ($102,694.23) Dollars against the Defendants, WILSON

  GOMER MD PROFESSIONAL MEDICAL CORPORATION and WILSON GOMER, jointly

  and severally, together with post-judgment interest, attorneys’ fees, and costs, as well as any

  additional relief this Honorable Court deems necessary, reasonable, equitable, just, and/or proper.

                                COUNT II – BREACH OF GUARANTY

           25.       Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

  contained in paragraphs one (1) through seventeen (17) as if set forth at length herein.

           26.       This is an action against Gomer for breach of the Guaranty.

           27.       Gomer has guaranteed the performance of Gomer MD’s obligations under the

  Subscription Agreement.




  4827-1383-3193.1
Case 1:21-cv-21869-JEM Document 1 Entered on FLSD Docket 05/19/2021 Page 7 of 12




           28.       As a result of the Defendants’ breach and default under the Subscription

  Agreement, Gomer is obligated to pay all amounts due and owing Plaintiff under the Subscription

  Agreement.

           29.       Plaintiff has demanded that Gomer pay to Plaintiff the amounts due and owing

  under the Subscription Agreement; however, Gomer has failed to make the required payments.

           30.       Gomer has breached the Guaranty by failing and refusing to pay Plaintiff the

  amounts due and owing Plaintiff under the Subscription Agreement.

           31.       Plaintiff has suffered damages as a result of Gomer’s breach of Guaranty.

           WHEREFORE, the Plaintiff, VENUS CONCEPT USA INC., respectfully requests and

  hereby demands judgment for liquidated damages in the sum of One Hundred Two Thousand Six

  Hundred Ninety-Four and 23/100 ($102,694.23) Dollars, against the Defendant, WILSON

  GOMER, together with post-judgment interest, attorneys’ fees, and costs, as well as any additional

  relief this Honorable Court deems necessary, reasonable, equitable, just, and/or proper.

                                 COUNT III – UNJUST ENRICHMENT

           32.       Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

  contained in paragraphs one (1) through seventeen (17) as if set forth at length herein.

           33.       This is an action against the Defendants, jointly and severally, for unjust

  enrichment.

           34.       Plaintiff conferred to the appreciation of the Defendants certain benefits in the form

  of highly advanced, sophisticated, and costly medical aesthetic equipment, devices, and supplies.

           35.       The Defendants accepted and retained said benefits under circumstances which

  make it inequitable for them to have retained same without paying the value of the benefits

  received.




  4827-1383-3193.1
Case 1:21-cv-21869-JEM Document 1 Entered on FLSD Docket 05/19/2021 Page 8 of 12




           WHEREFORE, the Plaintiff, VENUS CONCEPT USA INC., respectfully requests and

  hereby demands judgment against the Defendants, WILSON GOMER MD PROFESSIONAL

  MEDICAL CORPORATION and WILSON GOMER, jointly and severally, for damages,

  prejudgment interest, attorneys’ fees and costs, as well as any additional relief this Honorable

  Court deems necessary, reasonable, equitable, just, and/or proper.

                                     COUNT IV – OPEN ACCOUNT

           36.       Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

  contained in paragraphs one (1) through seventeen (17) as if set forth at length herein.

           37.       This is an action against the Defendants, jointly and severally, for open account.

           38.       At the time of filing this action, the Defendants owe Plaintiff on open account One

  Hundred Two Thousand Six Hundred Ninety-Four and 23/100 ($102,694.23) Dollars consisting

  of the remaining value of the Subscription Agreement, plus interest on all amounts past due at a

  rate of eighteen (18%) percent per annum, compounded monthly which has accrued since March

  25, 2020.

           39.       A true and correct copy of Plaintiff’s Statement evidencing the outstanding and

  open account is attached hereto as Exhibit “C” and is incorporated into, adopted, and made a part

  hereof through this reference.

           WHEREFORE, the Plaintiff, VENUS CONCEPT USA INC., respectfully requests and

  hereby demands judgment for liquidated damages in the sum of One Hundred Two Thousand Six

  Hundred Ninety-Four and 23/100 ($102,694.23) Dollars, against the Defendants, WILSON

  GOMER MD PROFESSIONAL MEDICAL CORPORATION and WILSON GOMER, jointly

  and severally, together with post-judgment interest, attorneys’ fees, and costs, as well as any

  additional relief this Honorable Court deems necessary, reasonable, equitable, just, and/or proper.




  4827-1383-3193.1
Case 1:21-cv-21869-JEM Document 1 Entered on FLSD Docket 05/19/2021 Page 9 of 12




                                    COUNT V – ACCOUNT STATED

           40.       Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

  contained in paragraphs one (1) through seventeen (17) as if set forth at length herein.

           41.       This is an action against the Defendants, jointly and severally, for account stated.

           42.       Before the institution of this action, Plaintiff and the Defendants had business

  transactions between them whereby they agreed to the resulting balance as demonstrated by the

  Defendants’ signatures and execution of the Subscription Agreement and Plaintiff’s furnishing and

  tender of the Goods. True and correct copies of the Plaintiff’s Invoices evidencing the agreed upon

  balance are attached hereto as Exhibit “D” and are incorporated into, adopted, and made a

  part hereof through this reference.

           43.       The Defendants agreed and consented to the monthly installments of the Aggregate

  Amounts listed in the Subscription Agreement by accepting the Goods and paying a portion of the

  amounts due and owing from the execution of the Subscription Agreement until March 25, 2020.

           44.       The Defendants never objected to the amounts due and owing Plaintiff and thereby

  agreed to the resulting balance of same.

           45.       The Defendants have not paid the balance due after a reasonable time and have

  refused to pay, even though Plaintiff has made demand for payment upon the Defendants.

           46.       The Defendants remain liable to compensate Plaintiff the outstanding balance of

  One Hundred Two Thousand Six Hundred Ninety-Four and 23/100 ($102,694.23) Dollars.

           WHEREFORE, the Plaintiff, VENUS CONCEPT USA INC., respectfully requests and

  hereby demands judgment for liquidated damages in the sum of One Hundred Two Thousand Six

  Hundred Ninety-Four and 23/100 ($102,694.23) Dollars against the Defendants, WILSON

  GOMER MD PROFESSIONAL CORPORATION and WILSON GOMER, jointly and severally,




  4827-1383-3193.1
Case 1:21-cv-21869-JEM Document 1 Entered on FLSD Docket 05/19/2021 Page 10 of 12




  together with post-judgment interest, attorneys’ fees, and costs, as well as any additional relief this

  Honorable Court deems necessary, reasonable, equitable, just, and/or proper.

                                         COUNT VI – REPLEVIN

           47.       Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

  contained in paragraphs one (1) through seventeen (17) as if set forth at length herein.

           48.       To the extent this Honorable Court denies any and/or all of the Plaintiff’s prior

  claims and causes of action, this is an action against the Defendants for replevin.

           49.       Upon best information and belief, the Defendants are in possession of the Goods.

           50.       The Goods are being wrongfully detained and withheld by the Defendants.

           51.       Plaintiff is entitled to possession of the Goods pursuant to their interest in Section

  15 of the Subscription Agreement.

           52.       The Goods have not been taken for a tax, assessment, or fine pursuant to the law.

           53.       The Goods have not been taken under an execution or attachment against the

  property of Plaintiff for a tax, assessment, or fine pursuant to the law.

           54.       Plaintiff has demanded the return of the Goods and the Defendants have failed and

  refused to return same.

           WHEREFORE, the Plaintiff, VENUS CONCEPT USA INC., respectfully requests and

  hereby demands judgment for possession of the Goods from the Defendants, WILSON GOMER

  MD PROFESSIONAL MEDICAL CORPORATION and WILSON GOMER, and damages

  together with attorneys’ fees, costs, and any additional relief this Honorable Court deems

  necessary, reasonable, equitable, just, and/or proper.



                                 [SIGNATURE ON FOLLOWING PAGE]




  4827-1383-3193.1
Case 1:21-cv-21869-JEM Document 1 Entered on FLSD Docket 05/19/2021 Page 11 of 12




  DATED: May 19, 2021                    Respectfully submitted,

                                         LEWIS BRISBOIS BISGAARD & SMITH LLP
                                         Attorneys for Plaintiff, Venus Concept USA Inc.
                                         110 SE 6th Street, Suite 2600
                                         Fort Lauderdale, Florida 33301
                                         Telephone: 954.728.1280
                                         Facsimile: 954.728.1282
                                         David.Hawthorne@lewisbrisbois.com
                                         Melissa.VanHuss@lewisbrisbois.com
                                         ftlemaildesig@lewisbrisbois.com

                                  BY:         /s/ David Hawthorne
                                        David M. Hawthorne
                                        FBN 935174




  4827-1383-3193.1
Case 1:21-cv-21869-JEM Document 1 Entered on FLSD Docket 05/19/2021 Page 12 of 12




                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on May 19, 2021, the foregoing document was electronically

  filed with the Clerk of the CM/ECF system. I also certify that the foregoing document is being

  served this day on all counsel of record or pro se parties identified on the attached service list in

  the manner specified, either via transmission of notices of electronic filing generated by the

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to receive electronically notices of filing.

                                          /s/ David M. Hawthorne
                                          DAVID HAWTHORNE, ESQ.
                                          Florida Bar No. 935174


                                            SERVICE LIST

  Wilson Gomer MD Professional Medical Corporation
  1800 N Western Avenue Ste 103
  San Bernardino, CA 92411

  Wilson Gomer
  1800 N. Western Avenue Ste 103
  San Bernardino, CA 92411




  4827-1383-3193.1
